DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on 
cital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the record this application includes one or more claim limitations that do not use the word “means,” but will not be under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are:
 “storage unit” (Claims 1 and 6, described in P [0028]) Storage unit is not interpreted under 112(f), this is because storage by itself is deemed to impart structure as indicated in paragraph [0028] of the present application, where the corresponding structure is itself storage(30) which has intrinsic structure and is a commonly understood term of art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neveu (US20220009307A1), Kim (US11247656B2), Grinberg (US11263884B2), De Pelsemaeker (US20210402847A1), Sato (US 20210031657 A1) and further in view of Kakade (US 20210094388 A1).
In re claim 1, Neveu discloses a vehicle air conditioning system, comprising: a 
processor (processing unit; [0006]), the processor is configured to: 
acquire environmental information of an interior of a vehicle [0007, 0032, 00128-0129]; 
acquire environmental information of surroundings of the vehicle [0042, 0019-0020, 0130-0131]; 
predict a sensible temperature of an occupant of the vehicle, based on the acquired environmental information of the interior of the vehicle, the acquired environmental information of surroundings of the vehicle [0039-0042]; and
control an air conditioner based on information regarding the predicted sensible temperature of the occupant and a comfortable sensible temperature of the occupant [0023].  

Neveu lacks: 
memory
processor coupled to the memory, the processor is configured to: 
acquire information of a setting temperature of a seat heater;
predict a sensible temperature of an occupant of the vehicle after a predetermined amount of time has elapsed, based on the acquired environmental information of the interior of the vehicle, the acquired environmental information of surroundings of the vehicle, and the acquired information of the setting temperature of the seat heater
control an air conditioner based on information regarding the predicted sensible temperature of the occupant and a comfortable sensible temperature of the occupant which is stored in a storage unit 

Regarding the limitations, “acquire information of a setting temperature of a seat heater”; Sato discloses in a similar invention, regarding vehicle seats, a consideration for a vehicle seat which may be configured to further comprise a temperature sensor which detects a temperature of the seat surface portion which provides feedback information regarding the temperature of the seat heater in control operations [0041]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to acquire information of a setting temperature of a seat heater, as taught by Sato.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a seat heater comprising a temperature sensor to provide information regarding the operating conditions the seat heater, allowing the system to provide additional data regarding environmental conditions related to predicting a sensible temperature to achieve user comfort.   
Regarding the limitations, “predict a sensible temperature of an occupant of the vehicle after a predetermined amount of time has elapsed, based on the acquired environmental information of the interior of the vehicle, the acquired environmental information of surroundings of the vehicle, and the acquired information of the setting temperature of the seat heater”; It should be noted that Nevue discloses that it is known to provide for management of flow rates, temperatures and distribution of air blown by the various fans depending on outside temperature and insolation conditions. Furthermore, Nevue discloses that in certain vehicles, this may be combined with the activation of a heated steering wheel and/or a heated or cooled seat, and sometimes with surfaces, such as an elbow rest, that heat via contact [0002]. Kakade discloses in a similar invention, regarding vehicle cabin thermal management, a consideration for a vehicle cabin 112 which includes a seat heater 142 positioned in a front driver seat 126 of the vehicle. The seat heater 142 may be positioned anywhere within any seat within the vehicle, without limitation. The seat heater 142 is also in communication with the cabin thermal management controller 104 and is responsive to signals from the controller 104 to adjust operating settings [0031]. Furthermore, Kakade discloses wherein a processor in a controller calculates a cabin heating demand (*Examiners Note: predicted sensible temperature demand) based upon the current conditions of the vehicle cabin and a target cabin air breath temperature, the vehicle cabin thermal management system determines a seat heating demand and a corresponding operating level for a seat heating device based upon the results of the cabin heating demand [0042].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to predict a sensible temperature based on the acquired information of a setting temperature of a seat heater, as taught by Kakade.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide information regarding the operating conditions of a seat heater, allowing the system to provide additional data regarding environmental conditions related to predicting a sensible temperature to achieve user comfort.   
Regarding the limitations: “memory” and “processor coupled to the memory…”; While the processing unit of Neveu may imply the use of memory in carrying out control operations, it remains that Neveu is silent as to the distinct use of memory within the system. However, De Pelsemaeker discloses in a similar method for controlling air ventilation in a vehicle the use of a control unit (105) comprising a memory unit [0095].   
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the use of memory, as taught by De Pelsemaeker, coupled to the processor in carrying out control operations. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the calculation means for storing images and parameters measured or estimated by sensors and enabling the capacity to carry out control operations [0095].  
Regarding the imitation: “predict a sensible temperature of an occupant of the vehicle after a predetermined amount of time has elapsed”; Kim discloses, in a similar method for air conditioning system controls for vehicles, a consideration for control operations dependent on the elapse of a predetermined amount of time (Claim 10).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the method of control operations wherein commands check if a predetermined amount of time has elapsed, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for controlling operations based upon time parameters to better suit control methods for creating comfortable user environments. 
Regarding the limitation: “control an air conditioner based on information regarding the predicted sensible temperature of the occupant and a comfortable sensible temperature of the occupant which is stored in a storage unit”; While the processing unit of Neveu may imply the use of a storage unit in carrying out control operations, it remains that Neveu is silent as to the distinct use of a storage unit within the system. However; Grinberg discloses, in a similar method regarding the temperature of a vehicle system, the use of a storage media [0051]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Neveu to include a storage unit such as a storage media, as taught by Grindberg. 
One of ordinary skill in the art would recognize the benefits of this modification in that the use of a storage unit facilitates the transfer of data from one place to another in executing control method operations [0051]. 
In re claim 2, Neveu discloses the vehicle air conditioning system according to claim 1, wherein the processor is configured to: 
acquire information of at least one of an amount of clothing of the occupant or a metabolic rate of the occupant [0007]; and 
predict the sensible temperature of the occupant, based on the acquired information of the at least one of the amount of clothing of the occupant or the metabolic rate of the occupant [0039-0042].  

Neveu lacks:
predict the sensible temperature of the occupant after the predetermined amount of time has elapsed, based on the acquired information of the at least one of the amount of clothing of the occupant or the metabolic rate of the occupant.  

Regarding the limitation: “…after the predetermined amount of time has elapsed…”; Kim discloses, in a similar method for air conditioning system controls for vehicles, a consideration for control operations dependent on the elapse of a predetermined amount of time (Claim 10).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the method of control operations wherein commands check if a predetermined amount of time has elapsed, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for controlling operations based upon time parameters to better suit control methods for creating comfortable user environments. 
In re claim 3, Neveu discloses the vehicle air conditioning system according to claim 1, wherein the processor is configured to 
acquire information of at least one of an air temperature outside the vehicle [0042], an 
amount of solar radiation (sun sensor 5; [0019, 0130]), or information indicating time and location of the vehicle; and 
predict the sensible temperature of the occupant, based on the acquired information of the at least one of the air temperature outside the vehicle, the amount of solar radiation, or the information indicating time and location of the vehicle [0039-0042].  

Neveu lacks:
predict the sensible temperature of the occupant after the predetermined amount of time has elapsed, based on the acquired information of the at least one of the air temperature outside the vehicle, the amount of solar radiation, or the information indicating time and location of the vehicle.

Regarding the limitation: “…after the predetermined amount of time has elapsed…”; Kim discloses, in a similar method for air conditioning system controls for vehicles, a consideration for control operations dependent on the elapse of a predetermined amount of time (Claim 10).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the method of control operations wherein commands check if a predetermined amount of time has elapsed, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for controlling operations based upon time parameters to better suit control methods for creating comfortable user environments. 
In re claim 4, Neveu discloses the vehicle air conditioning system according to claim 1, wherein the processor is configured to 
acquire information of at least one of: 
a temperature of the interior of the vehicle [0032], an 
air conditioning setting temperature [0023], a 
state of air inside and outside the vehicle [0042], an 
air conditioning air flow [0023], a 
state of an outlet [0020, 0131], a 
humidity of the interior of the vehicle, a    
an open/closed state of a window; and 
predict the sensible temperature of the occupant, based on the acquired information of the at least one of the temperature of the interior of the vehicle, the air conditioning setting temperature, the state of air inside and outside the vehicle, the air conditioning air flow, the state of the outlet, the humidity of the interior of the vehicle, or open/closed state of the window [0039-0042].  

Neveu lacks:
predict the sensible temperature of the occupant after the predetermined amount of time has elapsed, based on the acquired information of the at least one of the temperature of the interior of the vehicle, the air conditioning setting temperature, the state of air inside and outside the vehicle, the air conditioning air flow, the state of the outlet, the humidity of the interior of the vehicle, the setting temperature of the seat heater, or the open/closed state of the window.  

Regarding the limitation: “…after the predetermined amount of time has elapsed…”; Kim discloses, in a similar method for air conditioning system controls for vehicles, a consideration for control operations dependent on the elapse of a predetermined amount of time (Claim 10).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the method of control operations wherein commands check if a predetermined amount of time has elapsed, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for controlling operations based upon time parameters to better suit control methods for creating comfortable user environments. 
In re claim 5, Neveu lacks the vehicle air conditioning system according to claim 1, wherein the processor is configured to 
predict the sensible temperature of the occupant after the predetermined amount of time has elapsed, based on a 
body color of the vehicle, a 
color of side glass of the vehicle, and 
whether or not the vehicle has a sunroof.  

Regarding the limitation: “predict the sensible temperature of the occupant after the predetermined amount of time has elapsed”; Kim discloses, in a similar method for air conditioning system controls for vehicles, a consideration for control operations dependent on the elapse of a predetermined amount of time (Claim 10).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the method of control operations wherein commands check if a predetermined amount of time has elapsed, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for controlling operations based upon time parameters to better suit control methods for creating comfortable user environments. 
Regarding the limitations: 
“…based on a body color of the vehicle”;
“…based on a color of side glass of the vehicle” 

Grinberg discloses, in a similar method for air controls within vehicle systems, a consideration for the amount of tint on windows and the exterior color of the car as data factors in calculating algorithms pertaining to air condition control methods (Claim 1).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Neveu to include control method considerations based on a body color of the vehicle and on a color of the side glass of the vehicle, as taught by Grinberg.  
One of ordinary skill in the art would recognize the benefits of this modification as it would provide effective refinement of measurements for temperature and thermal requirements pertaining to tint and color, ensuring thermal comfort for the passengers.  
Regarding the limitation: “…based on whether or not the vehicle has a sunroof”; De Pelsemaeker discloses, in a similar method for air controls within vehicle systems, a consideration for the state of windows, to include a sunroof, within controller operations [0091]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Neveu to include control method considerations for windows such as sunroofs, as taught by De Pelsemaeker. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide effective refinement of measurements for temperature and thermal requirements pertaining to the inclusion and state of windows such as sunroofs, ensuring thermal comfort for the passengers.  
In re claim 6, Neveu discloses an air conditioner control method comprising: 
acquiring, by a processor (processing unit; [0006]), environmental information of an interior of a vehicle [0007, 0032, 0129]; 
acquiring, by a processor, environmental information of surroundings of the vehicle [0042, 0019-0020, 0130-0131]; 
predicting, by a processor, a sensible temperature of an occupant of the vehicle, based on the acquired environmental information of the interior of the vehicle and the acquired environmental information of the surroundings of the vehicle [0039-0042];and 
controlling, by a processor, an air conditioner based on information regarding the predicted sensible temperature of the occupant, a comfortable sensible temperature of the occupant. [0023].  

Neveu lacks: 
predicting, by a processor, a sensible temperature of an occupant of the vehicle after a predetermined amount of time has elapsed, based on the acquired environmental information of the interior of the vehicle and the acquired environmental information of the surroundings of the vehicle;
controlling, by a processor, an air conditioner based on information regarding the predicted sensible temperature of the occupant, a comfortable sensible temperature of the occupant which is stored in a storage unit.  
acquiring, by a processor, information of a setting temperature of a seat heater;
controlling, by a processor, an air conditioner based on information regarding the predicted sensible temperature of the occupant, a comfortable sensible temperature of the occupant and the acquired information of the setting temperature of the seat heater. [0023].  

Regarding the limitations, “acquire information of a setting temperature of a seat heater”; Sato discloses in a similar invention, regarding vehicle seats, a consideration for a vehicle seat which may be configured to further comprise a temperature sensor which detects a temperature of the seat surface portion which provides feedback information regarding the temperature of the seat heater in control operations [0041]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to acquire information of a setting temperature of a seat heater, as taught by Sato.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a seat heater comprising a temperature sensor to provide information regarding the operating conditions the seat heater, allowing the system to provide additional data regarding environmental conditions related to predicting a sensible temperature to achieve user comfort.   
Regarding the limitations, “controlling, by a processor, an air conditioner based on information regarding the predicted sensible temperature of the occupant, a comfortable sensible temperature of the occupant and the acquired information of the setting temperature of the seat heater.”; It should be noted that Nevue discloses that it is known to provide for management of flow rates, temperatures and distribution of air blown by the various fans depending on outside temperature and insolation conditions. Furthermore, Nevue discloses that in certain vehicles, this may be combined with the activation of a heated steering wheel and/or a heated or cooled seat, and sometimes with surfaces, such as an elbow rest, that heat via contact [0002]. Kakade discloses in a similar invention, regarding vehicle cabin thermal management, a consideration for a vehicle cabin 112 which includes a seat heater 142 positioned in a front driver seat 126 of the vehicle. The seat heater 142 may be positioned anywhere within any seat within the vehicle, without limitation. The seat heater 142 is also in communication with the cabin thermal management controller 104 and is responsive to signals from the controller 104 to adjust operating settings [0031]. Furthermore, Kakade discloses wherein a processor in a controller calculates a cabin heating demand (*Examiners Note: predicted sensible temperature) based upon the current conditions of the vehicle cabin and a target cabin air breath temperature, the vehicle cabin thermal management system determines a seat heating demand and a corresponding operating level for a seat heating device based upon the results of the cabin heating demand [0042].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to incorporate a predicted a sensible temperature based on the acquired information of a setting temperature of a seat heater, as taught by Kakade.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide information regarding the operating conditions of a seat heater, allowing the system to provide additional data regarding environmental conditions related to predicting and maintaining a sensible temperature to achieve user comfort.   
Regarding the limitation: “predict the sensible temperature of the occupant after the predetermined amount of time has elapsed”; Kim discloses, in a similar method for air conditioning system controls for vehicles, a consideration for control operations dependent on the elapse of a predetermined amount of time (Claim 10).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to include the method of control operations wherein commands check if a predetermined amount of time has elapsed, as taught by Kim. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means for controlling operations based upon time parameters to better suit control methods for creating comfortable user environments. 
Regarding the limitation: “controlling, by a processor, an air conditioner based on information regarding the predicted sensible temperature of the occupant and a comfortable sensible temperature of the occupant which is stored in a storage unit.”; While the processing unit of Neveu may imply the use of a storage unit in carrying out control operations, it remains that Neveu is silent as to the distinct use of a storage unit within the system. However; Grinberg discloses, in a similar method regarding the temperature of a vehicle system, the use of a storage media [0051]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Neveu to include a storage unit such as a storage media, as taught by Grindberg. 
One of ordinary skill in the art would recognize the benefits of this modification in that the use of a storage unit facilitates the transfer of data from one place to another in executing control method operations [0051]. 
In re claim 7, Neveu discloses a vehicle air conditioning system, comprising: a 
processor (processing unit; [0006]), the processor is configured to: 
acquire environmental information of an interior of a vehicle [0007, 0032, 00128-0129]; 
acquire environmental information of surroundings of the vehicle [0042, 0019-0020, 0130-0131]; 
predict a sensible temperature of an occupant of the vehicle, based on the acquired environmental information of the interior of the vehicle, the acquired environmental information of surroundings of the vehicle [0039-0042]; and
control an air conditioner based on information regarding the predicted sensible temperature of the occupant and a comfortable sensible temperature of the occupant [0023].  

Neveu lacks: 
memory
processor coupled to the memory, the processor is configured to: 
acquire information of an open/closed state of a window;
predict a sensible temperature of an occupant of the vehicle after a predetermined amount of time has elapsed, based on the acquired environmental information of the interior of the vehicle, the acquired environmental information of surroundings of the vehicle, and the acquired environmental information of the open/closed state of the window
control an air conditioner based on information regarding the predicted sensible temperature of the occupant and a comfortable sensible temperature of the occupant which is stored in a storage unit 

Regarding the limitations, “acquire information of an open/closed state of a window”; De Pelsemaeker discloses in a similar invention, regarding motor vehicle thermal management, a consideration for the control unit 105 which comprises in particular connections to the sensors 1 of the heat control system 100 and to other sensors of the vehicle, such as sensors for the open or closed state of windows or opening members (doors, sunroof etc.) of the vehicle [0091]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to acquire information of an open/closed state of a window, as taught by De Pelsemaeker.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a dedicated sensor to provide information regarding the open/close state of windows or other opening members, allowing the system to provide additional data regarding environmental conditions related to predicting a sensible temperature to achieve user comfort.   
Regarding the limitations, “predict a sensible temperature of an occupant of the vehicle after a predetermined amount of time has elapsed, based on the acquired environmental information of the interior of the vehicle, the acquired environmental information of surroundings of the vehicle, and the acquired environmental information of the open/closed state of the window”; De Pelsemaeker discloses in a similar invention, regarding motor vehicle thermal management, a consideration wherein the control unit may be configured to generate a thermal profile of the occupant and to actuate the blower, the thermal conditioner, the vent orientation motor and/or the motor for moving the needle valve in translation depending on the thermal profile generated, the thermal profile comprising at least one parameter or variable from the following: the presence of at least one occupant, the position of the at least one occupant, the size of the occupant(s), the position of parts of the body of the at least one occupant, the temperature of parts of the body of the at least one occupant, the temperature at different points in the vehicle interior, the presence of incident solar radiation in the vehicle interior or on at least a part of the body of the at least one occupant, the outside temperature, the open or closed state of opening members or windows of the vehicle, the position of the seat of the at least one occupant.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Neveu to predict a sensible temperature of an occupant based on acquired information of an open/closed state of a window, as taught by De Pelsemaeker.
One of ordinary skill in the art would recognize the benefits of this modification as it would provide information regarding the open/closed conditions of windows or opening members which directly affect the thermal environment of a vehicle cabin, allowing the system to provide additional data regarding environmental conditions related to predicting and maintaining a sensible temperature to achieve user comfort.   
Regarding the remaining limitations; the limitations of the system of claim 7 are similar in scope to those disclosed in the system of claim 1. For more information regarding the remaining limitations, please see in re claim 
In re claim 8, the limitations of the system of claim 8 are similar in scope to those disclosed in the system of claim 2. For more information regarding these claim limitations, please see in re claim 2.  
In re claim 9, the limitations of the system of claim 9 are similar in scope to those disclosed in the system of claim 3. For more information regarding these claim limitations, please see in re claim 3.  
In re claim 10, the limitations of the system of claim 10 are similar in scope to those disclosed in the system of claim 5. For more information regarding these claim limitations, please see in re claim 5.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763  


/MARC E NORMAN/Primary Examiner, Art Unit 3763